DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claim Status
Claims 42, 44-45, 47-61 are pending.
Claim 43 and 46 are cancelled.
Claims 51-61 are withdrawn as being directed to a non-elected invention, the election having been made on 6/29/2020.
Claims 42, 44-45, and 47-50 have been examined.

Priority
This application is a CON of 14/188,404 02/24/2014 PAT 10238757
14/188,404 is a CON of 13/059,025 03/28/2011 PAT 8686112
13/059,025 is a 371 of PCT/US2009/053888 08/14/2009
PCT/US2009/053888 has PRO 61/170,850 04/20/2009


Withdrawn Rejection
The rejection of claims 42-50 under 35 U.S.C. 101 is withdrawn because the amendment overcomes the rejection.
The rejection of claims 42 and 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because the amendment overcomes the rejection.
The rejection of claims 42 and 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment overcomes the rejection.
The rejection of claims 42-50 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brady-Kalnay et al. (J. Cell Biol. 1993 Aug 2; 122(4): 961-972, previously cited 10/26/2020) and evidenced by (i) GeneBank: AAI51843.1 (previously cited 10/26/2020) and (ii) Klein et al. (Journal of Cell Science. 2003; 116: 4663-4674, previously cited 10/26/2020) is withdrawn because the amendment overcomes the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. 	Claims 42 and 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallahan et al. (US 2003/0130190 A1) in view of Gebbink et al. (JBC 1993 268(22): 16101-16104.) and evidenced by Kaur et al. (Neuro-Oncology 14(5):561–573, 2012.).
Claim 42 is drawn to a molecular probe as follows.

    PNG
    media_image1.png
    532
    1030
    media_image1.png
    Greyscale

Hallahan et al. teach a molecular probe comprising a targeting peptide [0103-0104] and a linker for the targeting peptide conjugate to a label [0111]. Hallahan et al. further teach a detectable label for a molecular probe comprises a fluorescent, epitope, or radioactive label [0214].
Hallahan et al. does not teach a targeting moiety that homophilically binds to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule that is expressed by a cancer cell.

    PNG
    media_image2.png
    308
    489
    media_image2.png
    Greyscale
Phosphatase, RPTP, (Title). Gebbink et al. teach RPTPµ mediates homophilic cell adhesion (p16102, col 2, RPTPµ Mediates Homophilic Cell Adhesion) via the extracellular ligand-binding domains comprising MAM and Ig domains shown as follows (p16103, Fig 2), reading on a target moiety of PTPµ homophilically binding to a proteolytically cleaved extracellular fragment of an immunoglobulin (lg) superfamily cell adhesion molecule expressed by a cell. Because Gebbink teaches PTPµ comprising MAM and Ig domains as a target moiety capable of homophilically binding to another PTPµ, one of ordinary skill in the art at the time the invention was made would have found it obvious to substitute Hallahan’s targeting moiety with Gebbink’s homophilical targeting moiety for generating a molecular probe to detect PTPµ expressing by either a cancer and non-cancer cell. Kaur et al. is recited as evidence to show glioma cancer cells inherently expressing protein tyrosine phosphatase mu (PTPµ) and PTPµ is able to be cleaved by a protease (Abstract; p562, col 1, para 2), reading on a molecular probe of (PTPµ)-linker-(detectable label) in claim 1. 
With respect to claim 44, Gebbink et al. teach a targeting moiety of RPTPµ mediates homophilic cell adhesion (reading on binding) via the extracellular ligand-binding domains comprising MAM and Ig domains (p16103, Fig 2).
With respect to claim 45, Gebbink’s targeting moiety of PTPµ mediates homophilically binding to another extracellular PTPµ of a PTPµ expressing cells. Since PTPµ is also expressed by a glioma cell a evidenced by Kaur et al. Thus, the molecular probe of (PTPµ extracellular 
One of ordinary skill in the art at the time the invention was made would have been found it obvious to substitute a targeting moiety of Hallahan’s molecular probe with Gebbink’s RPTPµ because Gebbink et al. teach RPTPµ is a targeting moiety to probe a PTPµ expressing cells (p16102, col 2, RPTPµ Mediates Homophilic Cell Adhesion; p16103, Fig 2). The combination would have reasonable expectation of success because both references teach a cell-specific targeting moiety. MPEP 2143 (I) states “(B) Simple substitution of one known element for another to obtain predictable results”. In the present case, a simple substitution of Hallahan’s targeting moiety with Gebbink’s targeting moiety of PTPµ to create a molecular probe homophilically binding to another PTPµ expressing cells is obvious.

2. 	Claims 47-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallahan et al. in view of Gebbink et al. and evidenced by Kaur et al. as applied to claims 42, 44-45 and further in view of protein tyrosine phosphatase (GeneBank: AAI51843.1, previously cited 10/26/2020).

    PNG
    media_image3.png
    491
    1007
    media_image3.png
    Greyscale
Claim 47 is drawn to the target moiety as SEQ ID No: 2.
GeneBank: AAI5184.1 teaches protein tyrosine phosphatase PTPµ reading on the instant SEQ ID Nos: 2-7 in claims 47-50 as follows.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
19-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615